Citation Nr: 1101382	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-27 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for 
hypertension.

2.  Entitlement to a rating in excess of 20 percent disabling for 
a lumbar spine disorder classified as degenerative disc disease 
with facet hypertrophy.

3.  Entitlement to a rating in excess of 10 percent disabling for 
right sided radiculopathy.

4.  Entitlement to a rating in excess of 10 percent disabling for 
residuals right wrist injury.

5.  Entitlement to a compensable rating for left ankle sprain 
residuals.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to June 1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by the St. Louis, Missouri 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied the issues on appeal.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

These matters must be remanded for additional development, 
including examination.  In a March 2009 brief, the Veteran's 
representative pointed out that the evidence presently on record 
was too old and requested all disorders currently on appeal be 
again examined.  The December 2010 brief submitted references the 
March 2009 brief.  

A review of the evidence does show that the most recent VA 
examinations addressing the claimed issues were conducted in 
February or March of 2007, and thus are nearly 4 years old.  In 
addition, there appears to be a need to obtain additional 
records.  The Board notes that the most recent VA treatment 
records are dated from January 2008 to March 2009.  Thus it 
appears more recent records should be obtained.  Additionally, 
the Board notes that there appears to be a gap in the treatment 
records obtained, as the claims file contains VA treatment 
records from 2004 to 2005, but that there are no VA or private 
records from 2006 up to January 2008, which encompass the 
pendency of this appeal.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of the 
veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
ask that he identify all sources of 
treatment for his enumerated disorders, and 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  The AOJ should attempt to 
obtain copies of any outstanding records of 
pertinent medical treatment received, to 
include (but not limited to) VA records 
from after November 2005 to January 2008 
and after March 3, 2009.  All records 
obtained should be added to the claims 
folder.  If requests for any private or 
non-VA government treatment records are not 
successful, the AOJ should inform the 
Veteran of the non-response so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claims.  38 C.F.R. § 3.159 
(2010).

2.  Thereafter, the AOJ schedule the 
veteran for a VA cardiovascular examination 
to determine the nature and severity of any 
disability of the cardiovascular system, 
specifically to include hypertension, and 
any cardiovascular complications deemed to 
stem from the hypertension.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  All findings and diagnoses 
should be reported in detail.  The examiner 
is specifically asked to 1) report the 
veteran's systolic and diastolic blood 
pressure readings; 2) determine whether 
there is any hypertensive heart disease or 
other heart pathology associated with the 
hypertension, and 3) if an associated 
hypertensive heart disease is shown, the 
examiner should further report on the 
Veteran's current left ventricular ejection 
fraction, as well as the actual (or if not 
possible, the estimated) workload of 
metabolic equivalents (METS) that result in 
dyspnea, fatigue, angina, dizziness or 
syncope and the presence or absence of 
chronic congestive heart failure.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

3.  After completion of the above, the AOJ 
should schedule the Veteran for a VA 
examination to determine the nature, 
extent, frequency and severity of any 
orthopedic and neurologic impairment 
related to the Veteran's lumbar spine 
disability with right sided radiculopathy, 
as well as the frequency and severity of 
any orthopedic impairment related to his 
right wrist and left ankle injuries.  The 
claims folder should be made available to 
and reviewed by the examiner.  

(a) With regard to the lumbar spine 
disability (and associated right 
sided radiculopathy), the examiner 
should identify all orthopedic and 
neurological pathology found to be 
present.  The examiner should 
conduct all indicated tests and 
studies, to include X-rays and 
range of motion studies expressed 
in degrees and in relation to 
normal range of motion, and should 
describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the 
extent possible, the examiner 
should express any functional loss 
in terms of additional degrees of 
limited motion of the Veteran's 
lumbar spine.  In addition, if 
possible, the examiner should state 
whether the lumbar spine disability 
has been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs 
and symptoms that require bed rest 
prescribed by a physician or 
treatment by a physician, and if 
so, the frequency and duration of 
those episodes.  Further, the 
examiner should also discuss the 
nature and severity of any 
radiculopathy or neuropathy, to 
include addressing the severity of 
symptoms stemming from the service-
connected right sided 
radiculopathy, to include whether 
it more closely resembles a mild, 
moderate, moderately severe or 
severe incomplete paralysis of the 
sciatic nerve.  

(b) With regard to the right wrist 
and left ankle impairments, the 
examiner should identify all 
orthopedic pathology found to be 
present.  The examiner should 
conduct all indicated tests and 
studies, to include X-rays and 
range of motion studies expressed 
in degrees and in relation to 
normal range of motion, and should 
describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the 
extent possible, the examiner 
should express any functional loss 
in terms of additional degrees of 
limited motion of the Veteran's 
right wrist and left ankle.  With 
respect to subjective complaints of 
pain, the examiner should comment 
on whether the subjective 
complaints are supported by 
objective findings, whether any 
pain is visibly manifested upon 
palpation and movement of the right 
wrist and left ankle, and whether 
there are any other objective 
manifestations that would 
demonstrate disuse or functional 
impairment of the right wrist and 
left ankle due to pain attributable 
to the service-connected 
disabilities.  

With regard to the disabilities 
affecting the lumbar spine, right 
sided radiculopathy, and 
impairments of the right wrist and 
left ankle, the examiner must 
provide a comprehensive report 
including complete rationales for 
all conclusions reached.  All 
findings and conclusions should be 
set forth in a legible report.

4.  After undertaking any other development 
deemed essential in addition to that 
specified above, the AOJ should re-
adjudicate the Veteran's claims.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse consequences on 
his claim.  38 C.F.R. § 3.655 (2010).  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


